Citation Nr: 1214482	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-44 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  Although the RO adjudicated the sinus disorder service connection issue on the merits, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has included an issue on the title page as whether new and material evidence has been submitted to reopen the claim for service connection.

In November 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Veteran was provided an adequate opportunity to present evidence at his hearing.  The issues on appeal were adequately explained to him and he demonstrated actual knowledge of the type of evidence necessary to substantiate his claims.  See 38 C.F.R. § 3.103(c) (2011).  The Veteran also provided additional evidence in support of his claims and waived agency or original jurisdiction consideration in November 2011. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  A December 2004 rating decision denied entitlement to service connection for a sinus disorder; an appeal as to this issue was not perfected.

3.  Evidence added to the record since the December 2004 rating decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim.

4.  Chronic sinusitis is shown to have been manifest since active service.

5.  A low back disorder was not manifest during active service, arthritis was not manifest within one year of discharge from service, and a low back disorder is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  New and material evidence for entitlement to service connection for a sinus disorder was received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Chronic sinusitis was incurred as a result of military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  A low back disorder was not incurred in or aggravated by military service nor may service connection be presumed.  38 U.S.C.A. §§ 1110, 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters from the RO dated in August 2008 and October 2009.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the August 2008 VA correspondence.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records and medical opinions, and the Veteran's statements and testimony in support of his claims.  In correspondence dated in May 2010 the Veteran was informed that additional service treatment records were unavailable.  The Veteran has identified no existing records pertinent to his claims that may be obtained.  Therefore, the Board finds that further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

VA regulations also provide that a medical examination or medical opinion is necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Court has held, however, that VA was not required to provide a medical examination when there was no credible evidence establishing an event, injury, or disease in service.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Although the Veteran was not provided a VA examination to address his low back disorder claim, the Board finds his statements as to having an injury in service or continued symptoms of back pain since service to be not credible.  In fact, treatment records dated in August 2000 and December 2006 show he reported low back problems onset in approximately 1998 and which were believed to have started doing yard work.  Therefore, a VA medical opinion as to this matter is not required. 

The Court has also held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that a VA medical opinion as to the sinus disorder claim was obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally adjudicated claim by presenting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In this case, a December 2004 rating decision denied entitlement to service connection for a sinus disorder.  The Veteran did not perfect an appeal and the decision became final.  

The evidence added to the record since December 2004 includes VA and private treatment records, VA and private medical opinions, and statements and testimony in support of the claim.  In statements and personal hearing testimony the Veteran reported having experienced sinus problems since his tour of duty in the Republic of Vietnam.  In a January 2010 statement his mother recalled his having had sinus trouble since returning from Vietnam.  A November 2011 private medical statement, among other things, found there was no evidence contradicting the Veteran's statements that he had continuing symptomatology of sinus problems since service.

Based upon a comprehensive review of the record, the Board finds the evidence added to the claim for entitlement to service connection for a sinus disorder is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim.  The evidence submitted in support of the request to reopen includes statements corroborating the Veteran's report of symptomatology continuing during and after service and a medical opinion relating those symptoms to sinusitis.  The Court has held that when making a determination whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Therefore, as the evidence added to the record meets these criteria the claim must be reopened.  

Service Connection Claim
Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Service connection can be granted for certain diseases, including arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

Pertinent case law provides, however, that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability, and that the veteran is required to meet the evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

Sinus Disorder

The Veteran's service treatment records show his sinuses were normal upon enlistment examination in July 1967.  It was noted he had a nasal fracture at age 16.  Records show he served in the Republic of Vietnam from January 1969 to September 1969.  An October 1971 treatment report noted he was treated for sinus congestion and post-nasal drip.  An October 1971 separation examination report noted no sinus disorder upon clinical evaluation.  

Private medical records dated in April 1979 include a diagnosis of sinusitis.  A February 1993 report noted the Veteran reported a history of having used Sinex for 20 years.  The diagnoses included sinusitis.  Subsequent VA and private treatment records noted diagnoses of sinusitis without an opinion as to etiology.  VA records noted the Veteran questioned whether his sinusitis was related to Agent Orange exposure.  A May 2006 VA treatment report provided diagnoses of recurrent sinusitis and non-allergic rhinitis.  It was noted that allergen skin testing was essentially negative.  An October 2008 private medical statement noted the Veteran had been a patient since February 1999 and that he reported having had chronic recurrent sinus infections which originated during his time in Vietnam.  

In statements and personal hearing testimony the Veteran reporting having had sinus problems since Vietnam.  In a January 2010 statement his mother recalled that he had sinus trouble since returning from Vietnam.  

A March 2010 VA examination found it was less likely that the Veteran's sinusitis was related to the one episode of sinus congestion he had in October 1971.  The examiner noted that the evidence only revealed one episode of treatment in service, that the Veteran had a broken nose prior to service, that he had allergy issues, and that he had been a chronic long-term smoker.  It was the examiner's opinion that the Veteran appeared to have a slow progression of disease over the years, most likely due to smoking history and allergies, that coalesced in the latter 1970's and 1980's.

An October 2011 private medical statement found that, based upon a review of extensive medical records with a reasonable degree of medical certainty, the Veteran had chronic sinusitis which was as likely as not related to military service.  It was noted, in essence, that his military service included exposure to the jungles and vegetation of Vietnam and that allergy testing did not show any significant allergens.  The physician noted that a careful examination of a computerized tomography (CT) scan revealed the Veteran had overall mucosal disease that was consistent with a history of problems in military service.  In a November 2011 statement the physician asserted that the March 2011 VA examiner's opinion that allergies likely contributed to the Veteran's sinus problem were refuted by the allergy test results of record.  It was also noted that there was no scientific evidence to support a cause and effect relationship between a nasal fracture and sinusitis.  The physician found no documentation had been reviewed that would contradict the Veteran's statements that he had continuing symptomatology of sinus problems since service.

Based upon the evidence of record, the Board finds that the Veteran's chronic sinusitis is shown to have been manifest since active service.  The Veteran is a combat veteran for VA compensation purposes and his statements as to having sinus symptoms during and after service are consistent with the evidence of record.  Significantly, private treatment records show he reported a history of over-the-counter sinus congestion treatment since approximately 1973 and include an April 1979 report providing a diagnosis of sinusitis.  VA treatment records dated in May 2006 also noted allergy skin testing was essentially negative and that the Veteran's rhinitis was non-allergic.  Although the March 2010 VA examiner found the Veteran's sinusitis was more likely due to his smoking history and allergies, the examiner did not address the evidence of record indicating the Veteran had continuous symptoms of sinusitis since service in Vietnam and medication use soon after service.  The Board finds the October and November 2011 private medical opinions in this case are persuasive.  Therefore, the claim for entitlement to service connection for a sinus disorder must be granted.

Low Back Disorder

The Veteran's service treatment records are negative for complaint, treatment, or diagnosis of a low back disorder.  Records show he served with a construction battalion in the Republic of Vietnam and that he received training as an electrician.

Private treatment records dated in August 2000 noted the Veteran reported a two year history of low back pain with prior chiropractic treatment.  The report also noted he had strained his low back the previous Tuesday cutting grass and pulling lawn furniture.

VA treatment records dated in December 2006 show the Veteran complained of lumbar pain which had been a problem for the previous ten years.  It was noted he stated he believed it may have begun while doing yard work.  A January 2007 report noted a diagnosis of chronic lumbar pain.  X-ray examination at that time revealed degenerative disc disease at T12-L2 and bilateral facet degenerative changes at L5-S1.  

An October 2008 private medical statement noted the Veteran reported low back pain which originated during service in Vietnam.  It was also noted that there was no reason to dispute the allegations.  No additional comments as to etiology were provided.  

In statements and personal hearing testimony in support of the claim the Veteran asserted that his back problems developed as a result of having carried heavy materials while climbing utility poles in service.  He stated he could not recall having incurred a specific back injury in service.  

Based upon the evidence of record, the Board finds that a low back disorder was not manifest during active service, that arthritis was not manifest within one year of discharge from service, and that a low back disorder is not shown to have developed as a result of an established event, injury, or disease during active service.  Although the Veteran is a combat veteran for VA compensation purposes, the Board finds his statements as to having incurred a back injury in service and having experienced low back problems since service are inconsistent with VA and private medical evidence of record and are not credible.  Private treatment records dated in August 2000 show he reported a two years history of low back pain and that he injured his back doing yard work.  His reported history upon VA treatment in December 2006 indicates no back problems in service and indicates the onset of back problems more than 25 years after service.

Although an October 2008 private medical statement noted the Veteran reported a history of low back pain which originated during service in Vietnam, the physician provided no additional medical comments in support of this statement.  The Court has held that evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As the Board finds the Veteran's statements as to having experienced low back problems since service are not credible, the October 2008 private medical statement is found to be of no probative weight.  

The August 2000 private treatment report and the December 2006 VA treatment record in this case are found to be persuasive that the Veteran had no back problems either during active service or for many years after service.  In the absence of credible evidence demonstrating an event, injury, or disease during active service and competent evidence relating a present low back disorder to service, the Board finds entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against this claim.


ORDER

New and material evidence was received to reopen a claim for entitlement to service connection for a sinus disorder; the claim is reopened.

Entitlement to service connection for a sinus disorder is granted.

Entitlement to service connection for a low back disorder is denied.



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


